FILED
                            NOT FOR PUBLICATION                                 JUL 28 2015

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 14-30221

               Plaintiff - Appellee,              D.C. No. 4:14-cr-00008-BMM

 v.
                                                  MEMORANDUM*
CHARLES W. PREE,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Brian M. Morris, District Judge, Presiding

                              Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      Charles W. Pree appeals from the district court’s judgment and challenges

his guilty-plea conviction and six-month sentence for theft of government property,

in violation of 18 U.S.C. § 641. Pursuant to Anders v. California, 386 U.S. 738

(1967), Pree’s counsel has filed a brief stating that there are no grounds for relief,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
along with a motion to withdraw as counsel of record. We have provided Pree the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                  14-30221